                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:19-cr-102
v.                                              )
                                                )        Judge Travis R. McDonough
JERAMIE JOHNSON                                 )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                            ORDER



       Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Counts One and

Two of the two-count Indictment; (2) accept Defendant’s guilty plea to Count One and to the

lesser-included offense of the charge in Count Two of the Indictment, conspiracy to distribute

fifty grams or more of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21 U.S.C. §§ 846,

841(a)(1), and 841(b)(1)(B); (3) adjudicate the Defendant guilty of Count One and to the lesser-

included offense of the charge in Count Two of the Indictment, conspiracy to distribute fifty

grams or more of a mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance, in violation of Title 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(B); (4) defer a decision on whether to accept the plea agreement (Doc. 48) until

sentencing; and (5) order that Defendant remain in custody until sentencing in this matter (Doc.

66). Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.
Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 66) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

   1. Defendant’s motion to withdraw his not-guilty plea as to Count One and Count Two of

      the Indictment is GRANTED;

   2. Defendant’s plea of guilty to Count One and to the lesser-included offense of the charge

      in Count Two of the Indictment, conspiracy to distribute fifty grams or more of a mixture

      and substance containing a detectable amount of methamphetamine, a Schedule II

      controlled substance, in violation of Title 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B)

      is ACCEPTED;

   3. Defendant is hereby ADJUDGED guilty to Count One and to the lesser-included offense

      of the charge in Count Two of the Indictment, conspiracy to distribute fifty grams or

      more of a mixture and substance containing a detectable amount of methamphetamine, a

      Schedule II controlled substance in violation of Title 21 USC §§ 846, 841(a)(1), and

      841(b)(1)(B);

   4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

   5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

      scheduled to take place on April 17, 2020 at 9:00 a.m. [EASTERN] before the

      undersigned.

   SO ORDERED.


                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                              2
